Citation Nr: 0001872	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


INTRODUCTION

The veteran had active military service from November 1954 to 
July 1956.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board in July 1995 and 
December 1997 remanded the case to the RO for further 
development.  The case has recently been returned to the 
Board for appellate consideration.  Transcripts of the Board 
and RO hearings are of record.


FINDING OF FACT

The claim of entitlement to service connection for a disorder 
of the right kidney is not supported by cognizable evidence 
showing the claim is plausible or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a disorder 
of the right kidney is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that no 
genitourinary system abnormality was reported on a 
preinduction examination in November 1954.  In late November 
1954 he was hospitalized at the Ft. Jackson hospital with 
cold symptoms reported as chills, fever, headache, backache, 
rhinorrhea and cough.  Reportedly he had hurt his back three 
years previously.  The record shows that he was treated 
symptomatically for pharyngitis and a low-grade fever that 
present for two days and gradually returned to normal.  An X-
ray of the lumbar spine was obtained and read as showing no 
bone or joint pathology.  There was a clinical history of old 
injury.  He was discharged to full duty in December 1954 
after six hospital days.  The diagnoses included pharyngitis.

Complaints of back trouble in December 1954 were noted as low 
back soreness, intermittent for three years, that had been 
recurrent in the previous three weeks since starting physical 
training.  Evaluation in January 1955 for low back pain that 
reportedly had been worsening since entering military service 
shows that the veteran reported doing fairly well since 
entering the Army but that he had aching at the present time.  
The impression was chronic low strain.  The back and back 
pain were noted in February 1955 treatment record entries 
while at Ft. Jackson.  

An April 1955 clinical record report at another military 
installation noted the veteran had low back pain after doing 
physical training the previous day.  He reportedly had a 
lifting injury about six weeks earlier.  An X-ray request 
noted a back injury three years previously and low back pain 
since an injury in the first weeks of basic training.  The 
clinical report noted that he still had some low back pain 
after lifting heavy objects.  He was hospitalized in June 
1955 with right lower quadrant pain of several days and a 
previous episode was noted.  The symptoms subsided entirely 
the next day and he was discharged with no disease found.  A 
contemporaneous clinical record entry mentioned possible 
appendicitis.

An X-ray of the lumbosacral spine in July 1955 for the 
veteran's backache complaints showed lumbar spondylolysis.  A 
medical evaluation in May 1956 prior to his separation for 
congenital bilateral spondylolysis reported the history of 
daily back pain since a preservice injury and more intense 
pain on several occasions in service but no generalized 
increase in the general pain level.  An examiner reported 
pain on bending to the left but not to the right.  The 
history reported by the veteran during an evaluation in June 
1956 recalled several exacerbations of pain following lifting 
in basic training.  A medical examination in June 1956 for 
separation shows a normal genitourinary system.  

The veteran's VA benefit application in July 1956 shows that 
he reported right side pains in 1955 and treatment in service 
in July 1955.  A VA examiner in August 1956 found no 
genitourinary system abnormality and a normal digestive 
system.  The diagnoses included no abdominal or 
gastrointestinal disease found on this examination.  The 
veteran's complaints included recurrent right side pain since 
1954.

In connection with his claim in 1992 for a "service 
connected kidney injury" private medical treatment records 
since 1967 were obtained that show right lower quadrant pain 
complaints in 1977, 1979 and 1980 but no reference to a 
kidney abnormality on examination in 1984 or until a 
radiology study in 1987.  The 1987 study was read as showing 
an apparent compensatory left kidney and two large 
calcifications in the right renal bed region.  A nephrology 
evaluation in 1991 for recent albumiuria and solitary kidney 
shows the veteran reported that "one kidney disappeared".  
The examiner noted in the assessment that the veteran may 
have nephrotic protenuria possibly related to Indocin, use of 
aspirin or idiopathic nephrotic syndrome.  The examiner's 
assessment was continued nephrotic syndrome, a history of 
right side trauma/injury in service, and that the veteran 
could have had vascular thrombosis, but "cannot say for sure 
as one reason to explain loss of the right kidney".  The 
January 1992 cover letter from J.A.E., M.D., that accompanied 
the veteran's record noted that the nonfunctioning right 
kidney was felt to be secondary to congenital dysplasia.

In April 1993, M.D.M., M.D., noted the veteran's hypertension 
work up revealed renal disease including a nonfunctioning 
right kidney that the veteran stated occurred while on active 
duty when he fell injuring the right flank area crossing a 
log course.  Reportedly he was hospitalized with unexplained 
high fever and intravenous pyelogram or other studies of the 
right renal injury were not ordered by his doctors.  Dr. M. 
opined that the failure to do so should not discredit the 
veteran's legitimate claim that his right kidney disease was 
very likely due to this accident.

The veteran in hearing testimony essentially continued the 
argument made in his correspondence that he sustained a 
kidney injury in a fall during his training at Ft. Jackson.  
He recalled that the injury to the right side was incurred in 
a fall from an ice covered log and that he was hospitalized 
with symptoms including high fever that were treated as strep 
throat rather than a bruised kidney.  It was also argued in 
testimony that the suspected appendicitis in service was 
actually symptomatic of the kidney disorder.  The 
representative in 1993 argued on appeal that the congenital 
back disorder was a misdiagnosis of the kidney injury.  

VA hospitalization records received as a result of the 
initial Board remand refer pertinently in 1994 to atrophic 
right kidney and in 1995 to the veteran's history of right 
flank trauma in service and his statement that since then he 
had an atrophic right kidney.  Radiology in 1995 included a 
CT scan report was read as showing a small atrophic right 
kidney and indicated that the veteran gave a history of 
previous injury to the right kidney.  A VA examiner in 1995 
reported that the veteran had a known congenital defect of 
the kidney and that right lower quadrant pain was of unclear 
significance but possibly related to the veteran's underlying 
urogenital dysfunction.

An October 1997 clinical report noted the veteran's claim of 
an injury in service, which may have resulted in losing 
function of his right kidney.  Subsequent VA hospitalization 
reports in 1998 mention a history of right flank trauma with 
atrophic right kidney in 1955 and trauma in the 1950's with 
atrophic right kidney resulting from the accident. 

In October 1997, Dr. H.D.S. reported that the veteran had old 
compression fracture of L5 and that history revealed a fall 
while on active duty that was the only "hard trauma" to the 
low back reported in his past history. 

Added to the record after the second Board remand was an 
April 1998 statement from M.C.P., M.D., who reported that the 
veteran gave a history of having fallen hurting his right 
side in basic training and being denied medical care until 
the next day when with fever he was hospitalized for a full 
two weeks.  He related having gross hematuria on the day of 
the injury that apparently cleared over the next twenty-four 
hours.  He reportedly received injected analgesics for pain 
and then was returned to full duty, which he resumed, but 
under discomfort to himself.  The physician related that 
since that time it was apparent that he developed nephrotic 
syndrome and also had a history of urethral and kidney 
calculi.

Dr. P. opined that it is very suggestive that the veteran was 
dealt an injury to his right kidney at the time of his fall 
in January 1955.  He stated that the X-rays of the kidney, 
lower thoracic and upper lumbar areas failed to reveal any 
injury especially chronic or old of the kidney area being 
involved.  He opined that from this standpoint he would feel 
that the injury to his back at the time in question most 
likely involved the kidney which would have rendered it 
nonfunctioning and thus would atrophy to its present state.

A VA examiner in December 1998 reported that the veteran gave 
a history of slipping trauma and hitting on the right side of 
his back that dated from 1955.  At that time he was 
hospitalized for two weeks with fever on the following day 
and was treated for what looked like pharyngitis.  He 
continued to have pain in the right side and a study in 1987 
found compensatory left kidney and right renal bed 
calcifications.  A subsequent radiology study found a small, 
atrophic right kidney.  The VA examiner also related the 
veteran's prostatitis and urinary tract history.  

The VA examiner stated that the veteran obviously had back 
trauma in 1955 and that during hospitalization at that time 
he did not have a work up that would confirm or rule out 
renal injury.  The examiner stated that in this case it is 
well known that vascular injuries to the kidneys can 
sometimes end in atrophy of the kidney.  However people also 
can have congenital atrophy of the kidneys.  It was the 
examiner's opinion that the trauma the veteran sustained in 
some cases can end in atrophy of the kidney.  The examiner 
stated that no documents of any work up at that time to rule 
out for confirm renal injury could be found nor was their an 
X-ray in the file prior to that injury denoting that the 
veteran had a normal right kidney.  It was the examiner's 
opinion that at this time it was not totally clear whether or 
not the atrophy of the right kidney was due to the injury but 
that the injury could be the reason for that atrophy.  The 
examiner stated that the claims file was available and 
reviewed at the time of the examination.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." 

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for nephritis or calculi of 
the kidney although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection and aggravation, see Reiber v. Brown, 7 Vet. 
App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996), 
respectively.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Although there is evidence of observation in service for back 
pain complaints, there is none for a potential kidney 
disorder.  Here, the determinative issue is one of medical 
etiology or causation.  The Board is of the opinion that 
within the medical evidence lies no competent evidence in 
support of a nexus between claimed right kidney disorder and 
complaints recorded in service.  Continuous symptomatology 
since service is not shown by medical evidence.  McManaway v. 
West, 13 Vet. App. 60 (1999).  Further, the veteran is not 
relieved of the burden of establishing by medical evidence a 
nexus to service for any chronic disability of the right 
kidney now present and the record does not include such 
evidence.  See Voerth v West, 13 Vet. App. 117 (1999), 
clarifying Savage v. Gober, 10 Vet. App. 488 (1997).  The 
reasons and bases supporting this conclusion are discussed 
below. 

The Board in remanding the case believed it was necessary to 
explore the possible etiology for the veteran's right kidney 
findings and insure due process.  The RO was very 
conscientious in seeking additional evidence and having the 
veteran examined as the Board requested.  In so doing the 
Board may have extended to the appellant more than the 
customary preliminary or threshold assistance that may 
voluntarily be accorded a claimant by VA at the initial 
stages of a claim.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  

However, since the Board finds the claim not well grounded, 
there is no further duty to assist in development.  The RO 
has conscientiously sought to develop the claim.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board in remanding the 
case may have conveyed the impression that the claim was well 
grounded.  The determination of well groundedness must apply 
the current legal standard.  And, as the Board finds the 
claim not well grounded, there is no burden upon the Board to 
require further examination.  Brewer v. West, 11 Vet. App. 
228 (1998).  See also Morton v. West, 12 Vet. App. 477 
(1999).  The medical opinions directed to the right kidney 
disorder appear to have adequately addressed the Board's 
concerns and allow for an informed determination at this 
time.  The Board believes that the RO has advised the 
appellant of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been requested and/or obtained that would well ground 
either claim on the basis of a claimed motor vehicle accident 
injury in service or other injury in service.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir.1997).  As the appellant's 
claims for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to his case.

The Board observes that the veteran's right kidney disorder 
has been linked to congenital factors by some examiners.  
However, the Board does not find that this places the 
disorder within those listed under 38 C.F.R. § 3.303 for 
which service connection may not be established.  See, e.g., 
VAOPGCPREC 67-90 and 82-90 (O.G.C. Prec. 67-90 and 82-90).  
The precedent opinions of the VA General Counsel are binding 
on the Board.  38 U.S.C.A. § 7104.  The Board observes that 
the pertinent distinction between congenital or developmental 
"disease" and "defect" in the VA disability compensation 
scheme as discussed in VAOPGCPREC 82-90 (O.G.C. Prec. 82-90), 
has been relied on in precedent decisions.  See for example 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  The Board observes 
that the kidney disorder has not been consistently 
characterized as a congenital defect but that a VA examiner 
in 1995 stated that a "known congenital defect" was 
present.  Other clinicians in reporting a possible traumatic 
etiology have also noted a possible congenital etiology 
without labeling it as a defect rather than a disease.
 
Therefore, as there is an indication from various opinions 
that the veteran's case may not fall within the general 
etiology for a congenital kidney defect, the Board will not 
decide the case on that basis.  As a congenital defect it 
could not be recognized as a disability for which service 
connection may be granted or compensation paid.  38 C.F.R. 
§ 3.303(c).  That is, it could not be compensated on the 
basis of direct service connection or aggravation.

The veteran contends, in essence, that he has such disability 
linked to trauma in service from a fall in early training.  
The Board must point out that the service medical records 
refer to the back only in the treatment history and in 
particular for pharyngitis in 1955.  The service records are 
unremarkable for a fall as claimed.  Regarding the back, 
there are several references to low back pain complaints 
after reinjury lifting and not associated with any fall as 
now claimed.  What is also noteworthy is that the medical 
board was also unremarkable for right flank injury history or 
symptomatology.

The VA and private treatment records do mention the back and 
the veteran's self reported history of symptoms regarding the 
right kidney that he relates as continuous since a fall in 
service.  The impression of examiners regarding possible 
trauma-related right kidney atrophy obviously relied on the 
veteran's history and are entitled to no greater value that 
the uncorroborated factual premise upon which they were 
based.  The veteran was also seen by physicians who opined 
that the right kidney disorder was linked to a congenital 
defect.  

It appears that this claim is controlled by the decision in 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995) in holding that self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence.  Although the veteran 
has asserted the facts of kidney injury in service, the 
record does not show that.  As noted previously the service 
medical records, while confirming treatment of back 
complaints, include no mention of any kidney disorder or 
injury.  Further, it is only the more recent treatment 
records that are noteworthy for pertinent symptoms.  Although 
right side pain was mentioned in the initial VA benefit 
application, there was nothing in contemporaneous records to 
support the current theory of a fall with right flank injury.  
There is also a medical board in service noting no pain in 
bending to the right side and the veteran's recollected back 
pain exacerbated by lifting. 

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  The veteran's recollection of events in service is 
not confirmed specifically regarding the fall and right flank 
injury.  The favorable medical opinions appear to have been 
based upon assumed facts that are shown to be not correct.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  As with any piece of evidence, 
the credibility and weight to be attached to these opinions 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993). The subjective history provided by 
the veteran in writing and in hearing testimony is found to 
be outweighed by contradicting contemporaneous evidence.

Recent medical evidence mentions renal calculi by history but 
not currently and without evidence to establish calculi of 
the kidney in service or within the one-year presumptive 
period.  38 C.F.R. §§ 3.307, 3.309.

The Board believes that the veteran has not produced any 
competent evidence supporting his contention.  As a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claims for service 
connection are not well grounded.  The absence of competent 
medical evidence, specifically opinion based on other than an 
inaccurate factual premise, linking a current right kidney 
disability to service on a direct basis is a critical element 
missing that the Board finds has not been established.


ORDER

Service connection for a kidney disorder is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

